DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-14 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cooling circuit of a motor vehicle” (claim 10: note that no circuit is illustrated nor is a motor vehicle illustrated) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 14 are objected to because of the following informalities:  claims 12 and 14 recites “the cross-section expansion” these recitations lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chamberlain (US 1889974).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    547
    818
    media_image1.png
    Greyscale

Re Clm 1: Chamberlain discloses a connecting element (see Figs. 1-4 and the Fig. above) for a pipe arrangement including a pipe, comprising: a base body (6) with a through channel (see the bore in section 1003), the base body having a receiving bore (the bore in section 1004) for receiving a pipe end of the pipe, wherein the receiving bore corresponds with the through channel (see above), wherein the receiving bore has a larger cross section than the through channel (see above), and wherein a transition step (see the step in section 1006) is formed in the base body between the through channel and the receiving bore (see above).  
Re Clm 2: Chamberlain discloses wherein the diameter of the transition step (the diameter on the step at 2001) is larger than the diameter of the through channel (the diameter on the crest at 2002) and smaller than the diameter of the receiving bore (the diameter on the wall at 2003).  
Re Clm 3: Chamberlain discloses wherein the transition step has a radial section (the section that extends transversely) and an axial section (the section that extends longitudinally), and wherein a transition between radial section and axial section is rounded (it is round about the central axis).  
Re Clm 4: Chamberlain discloses wherein the bottom of the receiving bore is tapered (the end of the thread at the bottom is tapered at 3001).  
Re Clm 5: Chamberlain discloses wherein the receiving bore opens into a cross section expansion on a side facing away from the transition step (the receiving bore opens into a cross section expansion relative to the radially inner most portion of the transition step) 
Re Clm 6: Chamberlain discloses a pipe (5) whose pipe end (the end of 5) is inserted into the receiving bore (see Figs. 1-3).  
Re Clm 7: Chamberlain discloses wherein the pipe end has a circumferential burr (7) at an inner circumferential edge (see Figs. 1-3), wherein the burr protrudes into the transition step (see above).  
Re Clm 8: Chamberlain discloses wherein an end face of the pipe end is tapered (the taper of 7).  
Re Clm 9: Chamberlain discloses wherein the connecting element and the pipe are connected in a substance-to-substance manner (see Figs. 2 and 3) by way of a soldered connection (via 10 and see Figs. 1-3).  
Re Clm 10: Chamberlain discloses at least one arrangement according to claim 6 (see above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 1889974) as applied to claims 1-10 above.

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 11: Chamberlain discloses a method of manufacturing an arrangement according to claim 6, the method comprising: a pipe having a size; adding a solder ring (10); inserting the pipe end of the pipe into the receiving bore (see Figs. 1-3), wherein a burr (7) of the pipe end protrudes into the transition step (see above); and heating the arrangement such that the solder melts and rises between an inner wall of the receiving bore and an outer wall of the pipe (as can be seen has occurred in Fig. 3).  
 Chamberlain fails to disclose cutting a pipe by way of a pipe cutter.
Cutting a pipe by way of a pipe cutter allows a pipe to be used in a given location due to any number of physical restriction, for providing a means to make a pipe fit or function properly.  
The examiner is taking Official notice that it is old and well known that a pipe can be cut and can be cut via a pipe cutter, for providing a means to make a pipe fit or function properly.
The examiner is also taking Official notice that it is old and well known that heat is used to melt solder and to heat structures, for providing a means to bond structures together.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Chamberlain, to cut a pipe by way of a pipe cutter, for providing a means to make a pipe fit or function properly and use heat to melt solder and to heat structures, for providing a means to bond structures together.


    PNG
    media_image2.png
    545
    641
    media_image2.png
    Greyscale


Re Clm 12: Chamberlain discloses wherein after the heating step, excess solder is accommodated in the cross-section expansion (3001).  
Re Clm 13: Chamberlain discloses wherein the solder ring is inserted into the receiving bore and then the pipe is inserted into the receiving bore (see Figs. 1 and 2). 


    PNG
    media_image3.png
    516
    642
    media_image3.png
    Greyscale

Re Clm 14: Chamberlain discloses wherein the solder ring on the pipe (see above), wherein the solder ring rests in the cross-section expansion (such as at 3001 above) before the heating step.
Chamberlain fails to disclose pushed onto the pipe and the pipe is subsequently inserted into the receiving bore.
Pushing a ring onto a pipe end before mating members aids in retaining the ring member in place and aids in seating mating members, for providing a means to make a pipe fit or function properly and to aid in the assembly process, alternatively, such a structural arrangement would have yielded the same predictable result of forming a leak free joint.  
The examiner is taking Official notice that it is old and well known that a ring member can be placed first on an end of a pipe then said structures can then be inserted into another member, for providing a means to make a pipe fit or function properly and to aid in the assembly process, alternatively, such a structural arrangement would have yielded the same predictable result of forming a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Chamberlain, to pushed onto the pipe a ring member and the pipe is subsequently inserted into the receiving bore, for providing a means to make a pipe fit or function properly and to aid in the assembly process, alternatively, such a structural arrangement would have yielded the same predictable result of forming a leak free joint.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (a soldering member which holds mating members together) which are similar to the applicant’s claimed invention; DE-102008047076-A1, US-0519372-A, US-1515750-A, US-2033122-A, US-11359838-B2, US-3680200-A, US-5400951-A., and US-7086668-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
11/04/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679